UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6192



IVERY SWEEZY,

                                              Plaintiff - Appellant,

          versus


STEVE BAILEY,   Superintendent;   BOB   DELANEY,
Psychologist,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Graham C. Mullen, Chief Dis-
trict Judge. (CA-96-14-MU)


Submitted:   May 13, 1999                     Decided:   May 20, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Ivery Sweezy, Appellant Pro Se. Curtis Oscar Massey, II, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ivery Sweezy appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Sweezy v. Bailey, No. CA-96-14-MU (W.D.N.C.

Jan. 21, 1999).     We deny Sweezy’s motion for the appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2